EXHIBIT 10.24.1



Amendment Number 1 to the
Third Amended and Restated Employment Agreement
This AMENDMENT to the Third Amended and Restated Employment Agreement by and
between CVR Energy, Inc., a Delaware corporation (the “Company”), and Wyatt E.
Jernigan (the “Executive” and, together with the Company, the “Parties”) dated
as of January 1, 2011 (the “Employment Agreement”), is entered into by and
between the Parties as of December 31, 2013 (the “Amendment”).
WHEREAS, the Executive is currently employed by the Company pursuant to the
terms of the Employment Agreement;
WHEREAS, the Parties desire to amend the Employment Agreement to extend the Term
(as defined below).
NOW, THEREFORE, in consideration of the mutual covenants and representations
contained in the Employment Agreement, the Parties agree as follows:
1.
Section 1.1. Term. Section 1.1 of the Employment Agreement shall be amended to
read in its entirety as follows:

Term. The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, in each case pursuant to this Employment Agreement, for
a period commencing on January 1, 2011 (the “Commencement Date”) and ending on
the earlier of (i) December 31, 2014 and (ii) the termination or resignation of
the Executive’s employment in accordance with Section 3 hereof (the “Term”).
2.
Section 3.2(a). Termination by the Company Other Than For Cause or Disability;
Resignation by the Executive for Good Reason. The first sentence of Section
3.2(a) of the Employment Agreement shall be amended to read in its entirety as
follows:

If during the Term (i) the Executive’s employment is terminated by the Company
other than for Cause or Disability or (ii) the Executive resigns for Good
Reason, then in addition to the Accrued Amounts the Executive shall be entitled
to the following payments and benefits: (x) the continuation of Executive’s Base
Salary at the rate in effect immediately prior to the date of termination or
resignation (or, in the case of a resignation for Good Reason, at the rate in
effect immediately prior to the occurrence of the event constituting Good
Reason, if greater) for the lesser of (A) twelve (12) months (or, if earlier,
until and including the month in which the Executive attains age 70) and (B) the
remainder of the Term (the “Severance Period”) and (y) a Pro-Rata Bonus and (z)
to the extent permitted pursuant to the applicable plans, the continuation on
the same terms as an active employee (including, where applicable, coverage for
the Executive and the Executive’s dependents) of medical, dental, vision and
life insurance benefits (“Welfare Benefits”) the Executive would otherwise be
eligible to receive as an active employee of the Company for the Severance
Period or, if earlier, until such time as the Executive becomes eligible for
Welfare Benefits from a subsequent employer (the “Welfare Benefit Continuation
Period”) (collectively, the “Severance Payments”).
3.
Appendix A. Change in Control. Appendix A of the Employment Agreement shall be
amended to read in its entirety as follows:

“Change in Control” means the occurrence of any of the following:




--------------------------------------------------------------------------------



(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than thirty
percent (30%) of (i) the then-outstanding Shares or (ii) the combined voting
power of the Company’s then-outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred pursuant to this
paragraph (a), the acquisition of Shares or Voting Securities in a Non-Control
Acquisition (as hereinafter defined) shall not constitute a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Company (for purposes of this definition, a “Subsidiary”), (ii) the Company, any
Principal Stockholder or any Subsidiary, or (iii) any Person in connection with
a Non-Control Transaction (as hereinafter defined);
(b)    The consummation of:    
(i)    A merger, consolidation or reorganization of a Person (x) with or into
the Company or (y) in which securities of the Company are issued (a “Merger”),
unless such Merger is a “Non-Control Transaction.” A “Non-Control Transaction”
shall mean a Merger in which:
(A)    the shareholders of the Company immediately before such Merger, or one or
more Principal Stockholders, own directly or indirectly immediately following
such Merger at least a majority of the combined voting power of the outstanding
voting securities of (1) the corporation resulting from such Merger (the
“Surviving Corporation”), if fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities by the Surviving Corporation is
not Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”) or (2) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation;
(B)    the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
(C)    no Person other than (1) the Company or another corporation that is a
party to the agreement of Merger, (2) any Subsidiary, (3) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to the
Merger, was maintained by the Company or any Subsidiary, (4) any Person who,
immediately prior to the Merger, had Beneficial Ownership of thirty percent
(30%) or more of the then outstanding Shares or Voting Securities, or (5) any
Principal Stockholder, has Beneficial Ownership, directly or indirectly, of
thirty percent (30%) or more of the combined voting power of the outstanding
voting securities or common stock of (x) the Surviving Corporation, if there is
no Parent Corporation, or (y) if there is one or more than one Parent
Corporation, the ultimate Parent Corporation.
(ii)    A complete liquidation or dissolution of the Company; or
(iii)    The sale or other disposition of all or substantially all of the assets
of the Company and its subsidiaries taken as a whole to any Person (other than
(x) a sale or transfer to a Subsidiary or a Principal Stockholder (or one or
more Principal Stockholders acting together) or (y) the distribution to the
Company’s shareholders of the stock of a Subsidiary or any other assets).




--------------------------------------------------------------------------------



Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
For purposes of this Agreement:
(i)
“Affiliate” means any Person that a Person either directly or indirectly through
one or more intermediaries is in common control with, is controlled by or
controls, each within the meaning of the Securities Act of 1933, as amended.

(i)
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies of a Person, whether through
the ownership of stock, by agreement or otherwise and “Controlled” has a
corresponding meaning.

(ii)
“Principal” means Carl Icahn.

(iii)
“Principal Stockholder” means any of IEP Energy LLC, any Affiliate of IEP Energy
LLC, the Principal and any Related Party.

(iv)
“Related Party” means (1) the Principal and his siblings, his and their
respective spouses and descendants (including stepchildren and adopted children)
and the spouses of such descendants (including stepchildren and adopted
children) (collectively, the “Family Group”); (2) any trust, estate,
partnership, corporation, company, limited liability company or unincorporated
association or organization (each, an “Entity” and collectively “Entities”)
Controlled by one or more members of the Family Group; (3) any Entity over which
one or more members of the Family Group, directly or indirectly, have rights
that, either legally or in practical effect, enable them to make or veto
significant management decisions with respect to such Entity, whether pursuant
to the constituent documents of such Entity, by contract, through representation
on a board of directors or other governing body of such Entity, through a
management position with such Entity or in any other manner (such rights,
hereinafter referred to as “Veto Power”); (4) the estate of any member of the
Family Group; (5) any trust created (in whole or in part) by any one or more
members of the Family Group; (6) any individual or Entity who receives an
interest in any estate or trust listed in clauses (4) or (5), to the extent of
such interest; (7) any trust or estate, substantially all the beneficiaries of
which (other than charitable organizations or foundations) consist of one or
more members of the Family Group; (8) any organization described in Section
501(c) of the Code, over which any one or more members of the Family Group and
the trusts and estates listed in clauses (4), (5) and (7) have direct or
indirect Veto Power, or to which they are substantial contributors (as such term
is defined in Section 507 of the Code); (9) any organization described in
Section 501(c) of the Code of which a member of the Family Group is an officer,
director or trustee; or (10) any Entity, directly or indirectly (a) owned or
Controlled by or (b) a majority of the economic interests in which are owned by,
or are for or accrue to the benefit of, in either case, any Person or Persons
identified in clauses (1) through (9) above. For the purposes of this
definition, and for the avoidance of doubt,





--------------------------------------------------------------------------------



in addition to any Person or Persons that may be considered to possess Control,
(x) a partnership shall be considered Controlled by a general partner or
managing general partner thereof, (y) a limited liability company shall be
considered Controlled by a managing member of such limited liability company and
(z) a trust or estate shall be considered Controlled by any trustee, executor,
personal representative, administrator or any other Person or Persons having
authority over the control, management or disposition of the income and assets
therefrom.
(v)
“Shares” means the common stock, par value $.01 per share, of the Company and
any other securities into which such shares are changed or for which such shares
are exchanged.

Except as expressly modified by this Amendment, the terms and conditions of the
Employment Agreement remain in effect.


[signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
written above.




 
CVR ENERGY, INC.




  /s/ Wyatt E. Jernigan      




By:  /s/ John J. Lipinski         
WYATT E. JERNIGAN


      Name: John J. Lipinski
      Title: Chief Executive Officer and President
 
 








[Signature Page to Employment Agreement Amendment]